Citation Nr: 1033999	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for memory problems as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a sinus disorder, to 
include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for hormone problems as 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for restless leg syndrome 
as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for sleep apnea as 
secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for 
osteoporosis\osteopenia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969 and from 
July 1971 to July 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that a claim of service connection for sleep 
apnea was denied on a direct basis, and on the basis of Agent 
Orange presumptive disease, in a September 2006 rating decision.  
The Veteran did not appeal that decision.  In his February 2007 
claim, the Veteran specifically asserted that his sleep apnea was 
secondary to diabetes mellitus.  Accordingly, the Board's 
decision here is limited to the issue of service connection for 
sleep apnea on a secondary basis.

The issue of entitlement to service connection for 
osteoporosis\osteopenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The competent medical evidence shows that chronic depression 
was manifest in service and is manifest currently.  

2.  The competent medical evidence shows that memory impairment 
is related to the Veteran's service-connected depression.  

3.  The competent medical evidence shows that a chronic sinus 
disability was not manifest in service or at any time after 
service. 

4.  The competent medical evidence shows that a chronic sinus 
disability is not related to diabetes mellitus. 

5.  The competent medical evidence shows that hypogonadism, 
hyperthyroidism, and hypothyroidism are not related to diabetes 
mellitus.  

6.  The competent medical evidence shows that restless leg 
syndrome is not related to diabetes mellitus.

7.  The competent medical evidence shows that sleep apnea is not 
related to diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Major depressive disorder was incurred in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Memory impairment is proximately due to or a result of major 
depressive disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2009).

3.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  A sinus disorder is not proximately due to or the result of 
the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2009).

5.  Hormone problems are not proximately due to or the result of 
the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2009).

6.  Restless leg syndrome is not proximately due to or the result 
of the Veteran's service-connected diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2009).

7.  Sleep apnea is not proximately due to or the result of the 
Veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In this 
decision, the Board grants entitlement to service connection for 
major depressive disorder and memory impairment, which 
constitutes a complete grant of the Veteran's claims.  Therefore, 
no discussion of VA's duty to notify or assist is necessary with 
respect to these claims.

With respect to the remaining issues adjudicated in this 
decision, the Board notes that, in a letter issued in March 2007, 
VA notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter informed the appellant to submit medical 
evidence relating the claimed disabilities to active service and 
noted other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and where 
to send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for a sinus disorder, 
hormone problems, restless leg syndrome, or for sleep apnea.  
Thus, any failure to develop these claims under the VCAA cannot 
be considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the March 2007 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was provided to the Veteran in 
March 2007 prior to the currently appealed rating decision in May 
2008; thus, this notice was timely.  Because the appellant's 
claims of service connection for a sinus disorder, hormone 
problems, restless leg syndrome, and for sleep apnea are being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot.  See Dingess, 19 
Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the claim for sinus problems, the Board has concluded 
that there is no in-service injury or disease, and no current 
disability.  As such, an examination is not necessary.  Regarding 
the claims for hormone problems, restless leg syndrome and sleep 
apnea, on a secondary basis, the Veteran was afforded a VA 
examination in June 2007.  This examination was adequate because 
it was performed by a medical professional based on a review of 
claims file, solicitation of history and symptomatology from the 
Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).  While the Board concedes that the examiner did 
not explain the basis for his opinion, and this would certainly 
affect the probative weight to be attached to the opinion in the 
face of competent evidence to the contrary, in this case, there 
is no competent evidence that conflicts with the opinion of the 
June 2007 examiner.  While the Veteran believes that these 
conditions are related to diabetes mellitus, the etiology of the 
claimed disabilities is not a matter capable of lay observation; 
therefore, his opinion is not competent.  

Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended effective 
October 10, 2006. See 71 FR 52744-47, (Sept. 7, 2006). The intent 
was to conform the regulation to Allen.  Any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  See 38 C.F.R. § 3.310 
(2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation. Because the new law appears more restrictive 
than the old, and because the Veteran's appeal already was 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (finding that new regulations cannot be applied to pending 
claims if they have impermissibly retroactive effects).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Depression and Memory Claims

The Veteran is seeking service connection for major depressive 
disorder and memory problems.  Service treatment records reveal 
that the Veteran was treated for complaint of forgetfulness in 
May 1972, and complained that he was always forgetting things.  
In a May 1972 mental health consultation note, the Veteran was 
diagnosed with chronic depression in a schizoid personality.  The 
examiner felt that his memory difficulties were due to 
depression.  Service treatment records also reveal treatment for 
complaints of depression in 1972 and 1973, and nervous problems 
in May 1975.  However, the Veteran was found to be 
psychiatrically normal at discharge.  The Veteran was separated 
from active service in July 1975.  

Shortly after discharge, a VA examination was conducted in 
December 1975, with normal findings for the nervous system 
(including neurological and psychiatric).  However, in March 1976 
- within a year of separation - the Veteran was seen at the VA 
psychiatric clinic in Waco with complaint of nervousness, 
confusion, and suicidal thoughts.  The Veteran was hospitalized 
with a diagnosis of depression.  The Veteran was subsequently 
admitted to the VA mental hygiene clinic for complaints regarding 
inability to concentrate, learn, or work.  The diagnosis was 
"schizoid."  

In December 1978, the Veteran was seen for complaints of sleep 
disturbance.  It was noted that he was referred to the mental 
health clinic in 1977, and that he could be depressed.  

In June 1982, the Veteran filed a claim seeking service 
connection for a nervous condition.  The Veteran was examined in 
August 1982 for residuals of Agent Orange exposure, but there 
were no pertinent abnormalities found.  

After the 1982 claim, the next evidence of treatment appears in 
November 1987, at which time, the Veteran reported feeling 
nervous.  However, there was no notation of depression at that 
time, nor any psychiatric diagnosis.  The next psychiatric 
diagnosis appears in a June 2003 psychiatric consultation.  At 
that time, the Veteran was referred from memory testing.  He was 
found to show significant symptoms of major depression.  This was 
found to be reactive in origin in light of "the multitude of 
home life stressors."  

The Veteran had a VA mental health examination in July 2007.  The 
diagnosis was major depressive disorder, recurrent, severe, 
without psychotic features.  The examiner found it "less likely 
than not that the [V]eteran's military related experiences are 
responsible for the [V]eteran's major depressive disorder."  The 
examiner reasoned that there are numerous factors that have 
contributed to the development of major depression in this 
Veteran, including a history of serious childhood trauma and 
abuse.  Moreover, while the examiner found that the Veteran did 
experience significant combat related trauma, he does not meet 
criteria for post-traumatic stress disorder (PTSD).  The examiner 
found that the Veteran's situation stress at home is a very major 
contributing factor to his depression.  The examiner also found 
that financial problems contribute to his symptoms.  Notably, the 
July 2007 examiner concluded that, while the primary factors in 
the Veteran's depression are nonmilitary related circumstances 
and traumas, diabetes mellitus is a secondary contributing factor 
to the Veteran's depression.  

The Board finds that the preponderance of the evidence supports 
granting the Veteran's claims of service connection for major 
depressive disorder and for memory impairment.  The Board notes 
initially that, when a chronic disease is shown in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Here, the Veteran was diagnosed with chronic depression in 
service.  The chronicity in service is supported by what appears 
to be an ongoing course of treatment.  Although major depression 
is not a psychosis for purposes of the presumptive provisions, 
the Veteran was treated shortly after discharge for depression, 
in 1975, as well as in 1976, 1977, and 1978.  And, he is 
currently diagnosed with major depressive disorder.  Thus he has 
the same chronic disorder that was diagnosed in service.  The 
Board acknowledges that the July 2007 examiner found that the 
Veteran's depression was related to childhood trauma.  He was 
found to be psychiatrically normal at examination for enlistment 
in May 1966 and June 1971, however.  

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002).  

In this case, there is no evidence, other than the July 2007 
examination report, dated more than 40 years after enlistment, 
that even suggests a pre-existing psychiatric condition.  And the 
July 2007 examiner did not state that the Veteran had depression 
prior to enlistment; he concluded only that the Veteran's 
depression was related to pre-service events.  In addition, the 
Board notes that the examiner specifically concluded that the 
Veteran's military related experiences were not responsible for 
his major depressive disorder.  The examiner expressed no opinion 
as to whether chronic depression had its onset during service.  
Of course, a disability need not be based on military experiences 
in order to support a grant of service connection if such 
disability had its onset in service.  Here, the record of 
treatment in service and continuously after service demonstrates 
that chronic depression had its onset during service and the same 
chronic disorder currently is manifest.  Accordingly service 
connection for major depressive disorder is warranted.  

In addition, the medical evidence in service and post service 
relates the Veteran's complaint of memory problems to his 
depression.  A June 2003 neuropsychology assessment reveals that 
the Veteran's complaints of forgetfulness are most likely related 
to depression.  As such, the grant of service connection for 
depression encompasses the Veteran's complaints of memory 
impairment.  

Sinus Claim

The Veteran contends that he has a sinus disorder that is 
secondary to his diabetes mellitus.  His representative has 
asserted that a sinus disorder is related directly to service.  

The Board notes initially that, although the Veteran served 
during a period of war, and he has stated that he saw combat, he 
does not contend that a sinus disability is related to combat.  
As such, the combat rule is not applicable.  38 U.S.C.A. 
§ 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2009).

There is no record of any treatment for a sinus disorder in 
service.  A September 1973 record shows treatment for a cold with 
productive cough, nasal congestion, and mild rhinorrhea.  See 
Stedman's Medical Dictionary 1567 (27 ed. 2000) (defining 
rhinorrhea as "[a] discharge from the nose"), as cited in Wong 
v. Wilson, 23 Vet. App. 317 (2007).  A November 1973 report also 
shows a cold with rhinorrhea and slightly productive cough.  The 
diagnosis was viral syndrome.  The report of examination at 
separation in June 1975 reveals normal clinical findings for all 
systems, including sinuses and nose.  On a pre-printed medical 
history form, next to sinusitis, the Veteran reported that he 
didn't know whether he had such a history.

After service, the Veteran filed his initial claim for benefits 
in September 1975.  He listed only disabilities of the back, 
feet, and left ring finger.  A VA examination was conducted in 
December 1975, with normal findings for the sinuses.  A special 
orthopedic examination contained no pertinent findings.  

The Veteran also filed claims in July 1977, January 1979, August 
1982, and April 1989, seeking evaluation of his back disability.  
He did not mention any other problems in those claims.  

In June 1982, the Veteran filed a claim seeking service 
connection for skin problems, headaches, and a nervous condition.  
He did not mention a sinus problem.  The Veteran was examined in 
August 1982 for residuals of Agent Orange exposure, but there 
were no pertinent abnormalities found.  

Private treatment records reflect treatment in 1987 and 1988 for 
back problems and Graves disease.  No sinus problems were noted.  

The Veteran was afforded a VA examination in June 2007.  The 
examiner found that the Veteran had a history of sinus problems.  
However, the Veteran specifically denied any history of sinusitis 
or allergic rhinitis, and defined his sinus problems as "snoring 
at night."  After examining the Veteran, no pertinent diagnosis 
was rendered, and the examiner concluded that sinus problems, 
including snoring at night, were not due to diabetes mellitus.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a sinus disorder.  
The service treatment records confirm that there was no sinus 
disorder in service or at separation.  The Veteran's 
representative has stated that the Veteran was treated for 
"sinus type problems" in service; however, he has not 
identified any chronic sinus disability resulting from those 
reports.  While the Veteran now contends that he has experienced 
sinus problems since service, he defines those problems as 
snoring.  The Veteran has not identified how this represents a 
separate and distinct claim from his sleep apnea claim.  To the 
extent that this is a separate claim, the Veteran has not 
identified how his snoring represents a disability.  As 
established by the Court, the definition comports with the 
everyday understanding of disability which is defined as an 
"inability to pursue an occupation because of physical or mental 
impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
The Board therefore concludes, apart from the sleep apnea claim, 
there is no current disability manifested by snoring.  

The Board recognizes that the Court has held that the presence of 
a disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Congress has limited entitlement to service-connection for 
disease or injury specifically to cases where such incidents have 
resulted in disability, however.  See 38 U.S.C.A. § 1110.  Hence, 
where the evidence does not support a finding of current 
disability upon which to predicate a grant of service connection, 
there can be no valid claim for that benefit.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  
Absent evidence of current sinus problems which could be 
attributed to active service, including as secondary to service-
connected diabetes mellitus, the Board finds that service 
connection for sinus problems, including as secondary to service-
connected diabetes mellitus, is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Hormone Problems Restless Leg Syndrome, and Sleep Apnea

The Veteran filed a claim seeking service connection for hormone 
problems, restless leg syndrome, and sleep apnea.  His sole 
contention for purposes of this appeal, and that of his 
representative, is that these problems are secondary to diabetes 
mellitus.  Accordingly, service connection is not warranted on a 
direct basis for any of these disabilities.  

Service connection is in effect for diabetes mellitus.  Moreover, 
a January 1988 private report shows treatment for 
hyperthyroidism.  The Veteran informed a May 2000 neurology 
resident that hyperthyroidism was first diagnosed in 1985.  VA 
treatment records reveal a diagnosis of hypogonadism as of 
February 2005.  A January 2006 VA outpatient care note reveals a 
reference to restless leg syndrome.  In November 1987, the 
Veteran reported difficulty sleeping; and a May 2005 sleep 
assessment reveals a diagnosis of severe obstructive sleep apnea.  
Thus, the Veteran has diagnoses consistent with each claimed 
disability.  The Board's decision thus turns on evidence of the 
asserted secondary etiology.  

The January 1988 report reveals that the Veteran's 
hyperthyroidism was due to a diagnosis of Graves disease, for 
which the Veteran was being treated with radioactive iodine.  
This well predates the first diagnosis of diabetes mellitus.  
Moreover, the report of VA examination in September 2006 includes 
that examiner's finding that hypogonadism was not due to diabetes 
mellitus.  While that examiner did not opine as to the actual 
etiology of hypogonadism, a February 2005 resident physician note 
reveals the examiner's opinion that hypogonadism was secondary to 
a closed head trauma.  

Similarly, a VA examination in June 2007 includes the examiner's 
opinion that the Veteran's history of restless leg syndrome and 
sleep apnea were not due to diabetes mellitus.  

On the other hand, the Veteran clearly believes that each 
disability is related to diabetes mellitus.  The Board is 
obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility 
and probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable to 
the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent to 
identify the medical condition (noting that sometimes the lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

Here, the question involves the etiology of hormone problems 
restless leg syndrome, and sleep apnea.  This is not a matter 
subject to lay observation, but requires medical knowledge, which 
the Veteran is not shown to possess.  As such, the Board assigns 
greater probative weight to the opinions of the September 2006 
and June 2007 VA examiners, and to the February 2005 resident 
physician, than to the Veteran's assertions.  The noted opinions 
conclusively refute a relationship between these claimed 
disabilities and the service-connected diabetes mellitus.  As 
such, service connection is not in order.  As the preponderance 
of the evidence is against the Veteran's claim, the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for major depressive disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Entitlement to service connection for memory impairment is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Entitlement to service connection for a sinus disorder, including 
as secondary to service-connected diabetes mellitus, is denied.

Entitlement to service connection for hormone problems is denied.

Entitlement to service connection for restless leg syndrome is 
denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

Regarding the Veteran's claim of service connection for 
osteoporosis, while an opinion was obtained in June 2007 as to 
secondary causation, the Veteran's representative asserted in the 
informal hearing memorandum that the in-service treatment for 
back, knee, and other joint and bone problems were early 
manifestations of osteoporosis.  To date, there is no conclusive 
medical opinion regarding etiology.  

The VCAA and its implementing laws and regulations provide 
generally that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

Here, there is competent evidence, in the form of January 2003 
and March 2004 bone density studies, that the Veteran has 
osteoporosis of the lumbar spine and borderline osteopenia in the 
left hip.  The evidence also shows that the Veteran was treated 
for back and other musculoskeletal problems during service.  
Accordingly, an opinion regarding direct incurrence is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA 
examination to determine the nature and 
etiology of his current 
osteoporosis/osteopenia.  The claims file 
must be made available to the examiner(s) for 
review.  Based on the examination results and 
the review of the claims file, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that any identified 
osteoporosis/osteopenia is related to active 
service.  A complete rationale should be 
provided for any opinion(s) expressed.

2.  Thereafter, readjudicate the claim of 
service connection for 
osteoporosis/osteopenia.  If the benefits 
sought on appeal remain denied, the Veteran 
and his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


